Citation Nr: 0421685	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  01-07 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes to include on an extraschedular basis.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1997 to June 
1999.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The RO denied entitlement to a permanent and total disability 
rating for pension purposes to include on an extraschedular 
basis.

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In October 2003 the Board remanded the claim to the RO for 
further development and adjudicative action.

Jurisdiction of the claimant's appeal has been assumed by the 
Cleveland, Ohio RO.

FINDING OF FACT

The veteran without good cause has failed to report for 
scheduled VA examinations associated with her claim for a 
permanent and total disability rating for pension purposes on 
schedular and extraschedular bases.

CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes on schedular and 
extraschedular bases is denied as a matter of law.  38 C.F.R. 
3.655 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Factual Background

An August 1999 VA medical examination concluded in a 
diagnosis of asthma.

Associated with the claims file are VA treatment reports 
contemporaneously dated for the most part referable to asthma 
and sickle cell trait.

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.

In September 2003 the veteran failed to appear for a 
scheduled VA medical examination.

In October 2003 the Board remanded the claim to the RO for 
additional development to include the accomplishment of VA 
examinations for the purpose of ascertaining whether the 
appellant met the criteria for a grant of entitlement to a 
permanent and total disability rating for pension purposes.

In April 2004 the appellant failed to report for VA general 
medical, orthopedic, and respiratory examinations scheduled 
for the purpose of ascertaining whether she met the criteria 
for a grant of entitlement to a permanent and total 
disability rating for pension purposes.


Criteria

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1998).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. Id.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as well as 
claims for increase submitted by a veteran, surviving spouse, 
parent, or child.  Individuals for whom an examination has 
been scheduled are required to report for the examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. Paragraphs (b) and (c) of this section 
provide general guidelines for requesting reexaminations, but 
shall not be construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.



In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations. The provisions contained in the 
rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.

(b) Exceptional cases (2) Pension. Where the evidence of 
record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule but is found to be unemployable by 
reason of his or her disability (ies), age, occupational 
background and other related factors, the following are 
authorized to approve on an extra-schedular basis a permanent 
and total disability rating for pension purposes: the 
Adjudication Officer; or where regular schedular standards 
are met as of the date of the rating decision, the rating 
board.  38 C.F.R. § 3.321.

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected. (b) Criteria. In addition to the criteria 
for determining total 
disability and permanency of total disability contained in 
Sec. 3.340, the following special considerations apply in 
pension cases: 

(1) Permanent total disability pension ratings will be 
authorized for congenital, developmental, hereditary or 
familial conditions, provided the other requirements for 
entitlement are met. 


(2) The permanence of total disability will be established as 
of the earliest date consistent with the evidence in the 
case. Active pulmonary tuberculosis not otherwise established 
as permanently and totally disabling will be presumed so 
after 6 months' hospitalization without improvement. The same 
principle may be applied with other types of disabilities 
requiring hospitalization for indefinite periods. The need 
for hospitalization for periods shorter or longer than 6 
months may be a proper basis for determining permanence. 
Where, in application of this principle, it is necessary to 
employ a waiting period to determine permanence of totality 
of disability and a report received at the end of such period 
shows the veteran's condition is unimproved, permanence may 
be established as of the date of entrance into the hospital. 

Similarly, when active pulmonary tuberculosis is improved 
after 6 months' hospitalization but still diagnosed as active 
after 12 months' hospitalization permanence will also be 
established as of the date of entrance into the hospital. In 
other cases the rating will be effective the date the 
evidence establishes permanence.

(3) Special consideration must be given the question of 
permanence in the case of veterans under 40 years of age. For 
such veterans, permanence of total disability requires a 
finding that the end result of treatment and adjustment to 
residual handicaps (rehabilitation) will be permanent 
disability of the required degree precluding more than 
marginal employment. Severe diseases and injuries, including 
multiple fractures or the amputation of a single extremity, 
should not be taken 
to establish permanent and total disability until it is shown 
that the veteran after treatment and convalescence, has been 
unable to secure or follow employment because of the 
disability and through no fault of the veteran.

(4) The following shall not be considered as evidence of 
employability: (i) Employment as a member-employer or similar 
employment obtained only in competition with disabled 
persons. (ii) Participation in, or the receipt of a 
distribution of funds as a result of participation in, a 
therapeutic or rehabilitation activity under 38 U.S.C. 1718.  



(5) The authority granted the Secretary under 38 U.S.C. 
1502(a)(2) to classify as permanent and total those diseases 
and disorders, the nature and extent of which, in the 
Secretary judgment, will justify such determination, will be 
exercised under Sec. 3.321(b).

(c) Temporary program of vocational rehabilitation training 
for certain pension recipients. (1) When a veteran under age 
45 is awarded disability pension during the period beginning 
on February 1, 1985, and ending on December 31, 1995, the 
Vocational Rehabilitation and Counseling Division will be 
notified so that an evaluation may be made, as provided in 
Sec. 21.6050, to determine that veteran's potential for 
rehabilitation.

(2) If a veteran secures employment within the scope of a 
vocational goal identified in his or her individualized 
written vocational rehabilitation plan, or in a related field 
which requires reasonably developed skills and the use of 
some or all of the training or services furnished the veteran 
under such plan, not later than one year after eligibility to 
counseling under Sec. 21.6040(b)(1) of this chapter expires, 
the veteran's permanent and total evaluation for pension 
purposes shall not be terminated by reason of the veteran's 
capacity to engage in such employment until the veteran has 
maintained that employment for a period of not less than 12 
consecutive months.  38 C.F.R. § 3.342.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it. 
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. 


Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided, that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. The following will be considered to be 
permanent total disability: the permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden. Other total disability ratings are 
scheduled in the various bodily systems of this schedule.  
38 C.F.R. § 4.15.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled. For the purpose 
of pension, the permanence of the percentage requirements of 
Sec. 4.16 is a requisite. When the percentage requirements 
are met, and the disabilities involved are of a permanent 
nature, a rating of permanent and total disability will be 
assigned if 
the veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability. Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable. In 
making such determinations, the following guidelines will be 
used:

(a) Marginal employment, for example, as a self-employed 
farmer or other person, while employed in his or her own 
business, or at odd jobs or while employed at less than half 
the usual remuneration will not be considered incompatible 
with a determination of unemployability, if the restriction, 
as to securing or retaining better employment, is due to 
disability.

(b) Claims of all veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable, will be referred by the rating board to the 
Adjudication Officer under Sec. 3.321(b)(2) of this chapter.  
38 C.F.R. § 4.17.




A permanent and total disability rating under the provisions 
of Secs. 4.15, 4.16 and 4.17 will not be precluded by reason 
of the coexistence of misconduct disability when:  (a) A 
veteran, regardless of employment status, also has innocently 
acquired 100 percent disability, or (b) Where unemployable, 
the veteran has other disabilities innocently acquired which 
meet the percentage requirements of Secs. 4.16 and 4.17 and 
would render, in the judgment of the rating agency, the 
average person unable to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.17a.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment. With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability. 

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, Sec. 
4.16 is for consideration.  38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The CAVC has also held 
that the "duty" to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The CAVC has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  Notification for VA 
purposes is a written notice sent to the claimant's last 
address of record.  38 C.F.R. § 3.1(q).


Analysis

The Board has reviewed the record in light of the decision of 
the CAVC in Stegall v. West, 11 Vet. App. 268 (1998).  In 
view of the legal precedent in Stegall as applied to the 
facts of this appeal, and other applicable legal precedent 
discussed below, it is the opinion of the Board that the case 
should not again be remanded for further developmental and 
adjudicative action by the RO.  The Board has not overlooked 
the basic regulatory criteria for entitlement to nonservice-
connected disability pension benefits recited above.  
However, the determinative factor in the decision to deny the 
claim does not rest upon the merits.  Rather, the unexplained 
failure of the veteran to cooperate in the development of the 
claim made an informed determination of the claim on the 
merits impossible.  The Board is also bound by the 
regulations that require the claim be denied in such 
circumstances.

The Board's October 2003 development of the claim by remand 
was designed to insure that the record was adequate for an 
informed determination.  38 C.F.R. §§ 3.326, 3.327.  The 
evidence initially presented to the Board was not 
comprehensive and the August 1999 VA examination did not 
appear to account for all potentially disabling conditions.  
Nor did the examination appear to show totally disabling 
orthopedic or respiratory disorders.  

The veteran's failure to cooperate in submitting additional 
evidence, or assisting the Board in obtaining that evidence 
asked for in the October 2003 remand has not been justified.  
There is no argument from the veteran regarding good cause 
for her inaction.  The RO conscientiously sought to develop 
the claim through contact with the veteran at her last known 
address of record at each stage of the appeal.  The RO also 
obtained her new address in the jurisdiction of another RO.  

The veteran was also contacted for medical examinations in 
2003 and 2004.  Her situation is clearly different from that 
presented in Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The veteran's whereabouts appears established.  None of the 
correspondence addressed to the veteran has been returned as 
undelivered.  38 C.F.R. § 3.1(q).  

The Board observes that the veteran was advised of the 
consequences in failing to cooperate and report for scheduled 
VA examinations in the Board's October 2003 remand; she was 
told that evidence material to the outcome was not available 
for consideration.  The provisions of 38 C.F.R. § 3.655 
applicable to the veteran's original pension claim require 
that her claim be denied rather than being decided on the 
evidence of record.  The distinction between treatment of 
initial compensation claims and other claims such as the 
veteran's pension claim is clear in the regulation.  

The veteran's inaction without good cause has been noted 
previously in this discussion.  As a result, § 3.655(b) 
mandates the claim for pension be denied.  As mentioned 
previously, the Board is bound in its decisions by VA 
regulations but not manual provisions.  38 C.F.R. § 19.5.  

Although none of the RO correspondence was returned as 
undelivered, the veteran has offered no explanation for her 
failure to report for scheduled VA examinations.  

Further, the information regarding the scheduling of 
examinations and contact with the veteran regarding her 
attendance is complete enough to allow the Board to make an 
informed determination on the question of whether good cause 
existed on the failure to report.  

The veteran's failure to respond to the most recently issued 
supplemental statement of the case SSOC in May 2004 
addressing her failure to report for scheduled VA 
examinations in any manner to indicate she might have had 
good cause for not reporting allows the Board to reasonably 
conclude that she was not prejudiced by any omission of a 
direct reference to § 3.655.

The record here contains the essential information for the 
factual determination of whether there was good cause for the 
veteran's failure to report.  Although arguably 
distinguishable from the situation in Engelke v. Gober, 10 
Vet. App. 396, 399 (1997), the facts of this case appear 
similar enough and do not appear to justify additional 
development.  For example, there is no evidence to suggest 
that the veteran's whereabouts are unknown or that she not at 
her address of record.  She was contacted regarding 
examination as indicated by the VAMC notices of record.  
Additionally, the record indicates there was rescheduling of 
examinations.  She did not report and she has not offered any 
reason for the failure to cooperate.  Further, she did not 
respond to the RO December 2003 development letter.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran failed to report to the scheduled 
examination without good cause.  38 C.F.R. § 3.655.  
Therefore, the Board finds that the veteran's claim for a 
permanent and total disability rating for pension purposes on 
both schedular and extraschedular bases must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes to include on an extraschedular basis is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



